Let me 
begin by congratulating the presidency on the success 
of the High-level Meeting on the least developed 
countries, earlier in the week. I had the honour of 
participating in the Meeting, which heralded a very 
productive year for the Assembly under the astute 
leadership of Her Excellency Ms. Haya Rashed 
Al-Khalifa, President of the General Assembly, and her 
Bureau. 
 I would like to express my deepest thanks and 
admiration to His Excellency Secretary-General Kofi 
Annan for his unparalleled dedication and contribution 
to world peace and prosperity through his dedicated 
service to our global Organization. 
 The United Nations was created, first and 
foremost, to forestall another world war. Not only has 
it achieved that cardinal goal despite four decades of 
cold war, but it has also offered States multiple means 
of resolving their differences, short of war. However, 
we cannot be sanguine about future trends. If the 
primary task of the United Nations in the twentieth 
century was to curb inter-State conflict, its core 
mandate in the new century must be to strengthen 
States and to preserve the inter-State system in the face 
of new challenges. 
 Some assert that the United Nations is poorly 
equipped to deal with new threats, such as those posed 
by non-State actors seeking to undermine the 
international order. The Charter was crafted to give 
Member States ample flexibility in adapting the United 
Nations machinery to respond to novel threats in a 
changing world. But our tools need sharpening. 
 Since the terrorist attacks of 11 September 2001, 
the United Nations has played an increasingly 
 
 
25 06-53005 
 
indispensable role in the international community’s 
counter-terrorism efforts. Still, agreement on a 
comprehensive convention on international terrorism 
remains elusive. But we must continue to try. In the 
meantime, the United Nations Global Counter-
Terrorism Strategy (resolution 60/288), adopted at the 
end of the sixtieth session of the Assembly, will guide 
our collective efforts to free the world from the scourge 
of terrorism. 
 The proliferation of weapons of mass destruction 
poses an equally urgent and unacceptable threat to the 
peace and security of the world. We cannot permit the 
credibility of the international nuclear non-
proliferation regime, built around the Treaty on the 
Non-Proliferation of Nuclear Weapons (NPT), to be 
undermined by evasion and concealment concerning 
safeguards obligations. We should redouble our efforts 
to get more countries to sign and ratify International 
Atomic Energy Agency (IAEA) additional protocols. 
An early start of negotiations on a fissile material cut-
off treaty and an early entry into force of the 
Comprehensive Nuclear-Test-Ban Treaty (CTBT) 
should also be supported. 
 Meanwhile, we must seek peaceful solutions to 
the outstanding challenges to the system, including the 
Iranian nuclear issue that is before the Security 
Council. It is not too late to work towards a negotiated 
solution on that issue with its far-reaching 
implications. I would call for creative, constructive 
thinking on the part of all parties concerned, so as to 
resolve the issue within the framework of the NPT 
regime. 
 As for the situation on the Korean peninsula, the 
nuclear and missile programmes of the Democratic 
People’s Republic of Korea constitute a serious 
challenge to the non-proliferation regime, as well as to 
regional security. My Government fully supports 
Security Council resolution 1695 (2006). We urge the 
Democratic People’s Republic of Korea to refrain from 
any action that might aggravate the situation, and to 
return to the Six-Party Talks without preconditions, for 
a diplomatic resolution of the matter. 
 In that regard, during the summit meeting held 
last week in Washington, D.C., President Roh 
Moo-hyun and President Bush agreed to work with 
other nations of the Six-Party Talks to develop a 
common and comprehensive approach to energize the 
stalled talks. I strongly hope that those efforts will bear 
fruit and that we can work to realize the 
denuclearization of the Korean peninsula as envisaged 
in the Joint Statement adopted on 19 September 2005. 
 Although not mentioned in the Charter, 
peacekeeping has become a defining feature of the 
post-cold-war era, as well as the largest, most 
expensive and most visible operational activity of the 
United Nations. The surge in calls for the services of 
the Blue Helmets attests to the Organization’s 
continuing, even growing, relevance. 
 The expanded United Nations Interim Force in 
Lebanon (UNIFIL) in southern Lebanon is a 
challenging case in point. To succeed, UNIFIL must 
have the active support of all Member States, backed 
by timely humanitarian and economic assistance. To 
that end, my Government has been providing 
substantial humanitarian assistance to the afflicted 
population. 
 The undiminished human suffering in Palestine 
remains another source of deep concern. We urge the 
early revival of the stalled peace process. 
 The violence and the loss of innocent lives in Iraq 
concern us enormously as well. We trust that Iraq will 
become a stable and prosperous democracy under the 
leadership of its new Government. As a friend of Iraq, 
my Government supports its efforts at national 
reconstruction and welcomes the recent launch of the 
International Compact with Iraq to speed the process. 
 In Africa, stability and democracy are gaining 
ground, step by step, in Sierra Leone, Liberia and the 
Democratic Republic of the Congo. The security and 
humanitarian crisis in Darfur, however, remains acute. 
The Secretary-General’s strong personal engagement 
has been critical in sustaining international attention 
and the flow of assistance to the beleaguered people of 
Darfur. Now, the smooth transition of the African 
Union Mission in the Sudan to the United Nations 
Mission in the Sudan must be accomplished in 
accordance with Security Council resolution 1706 
(2006). 
 The performance of the United Nations cannot be 
measured by the creation of new machinery, any more 
than by the adoption of resolutions. As the Secretary-
General has wisely reminded us, what matters is 
whether and how the United Nations makes a 
difference in the lives of people and in the conduct of 
States and non-State actors over time. 
  
 
06-53005 26 
 
 Two new intergovernmental bodies, the Human 
Rights Council and the Peacebuilding Commission, 
seek to make just such a difference. Their success, 
however, is far from assured. A great deal is at stake. 
Will the new Human Rights Council usher in an era of 
renewed cooperation and solidarity in the work of the 
United Nations on human rights? Will the universal 
periodic review succeed in offering all States a candid 
and constructive assessment of ways to enhance their 
human rights practices? 
 Together, we can make the Council the pre-
eminent global forum for the advancement of human 
rights around the world. Divided, we will lose a 
historic opportunity. The protection of human rights is 
not a matter of choice. It is the solemn duty of all 
responsible members of the international community. 
Without respect for human rights — in particular for 
the most vulnerable members of society — peace and 
development have little meaning. 
 The successful conclusion of the negotiations on 
a convention on the rights of persons with disabilities 
speaks to the essential humanity of the United Nations, 
which is its most precious asset. The Republic of Korea 
is fully committed to the principle of all human rights 
for all. We deeply empathize with the suffering in those 
areas of the world where human rights are given little 
more than lip service.  
 In particular, we fully share the international 
community’s concern over the situation of human 
rights in the Democratic People’s Republic of Korea. 
We call upon the Democratic People’s Republic of 
Korea to heed those concerns and to meet the call for 
dialogue on human rights. 
 The United Nations greeted the twenty-first 
century with a solemn promise to achieve the 
Millennium Development Goals (MDGs) by 2015. 
Progress has been made, but it has been far too uneven 
from country to country and from region to region. 
Those countries in Africa that lack the minimum 
resources for development require the focused attention 
and assistance of the international community. Key 
goals, such as the eradication of extreme poverty and 
curbing the spread of HIV/AIDS and other diseases, 
are in danger of slipping out of reach if we do not act 
quickly and decisively. 
 Meeting the MDGs by 2015 is a tall order, but we 
should never forget that, for the neediest members of 
humankind, the United Nations may be the only beacon 
of hope for a better life. The credibility of the United 
Nations largely depends upon its ability to accomplish 
its mission as regards the MDGs. While developing 
countries should take primary responsibility and 
ownership for their own development, we must honour 
our commitments and redouble our efforts to realize 
effective global partnerships for development.  
 The target established at the 2005 World Summit 
of 0.7 per cent of gross national income for 
development assistance forms the cornerstone of our 
strong commitment to achieving the MDGs. Innovative 
sources of financing, such as the air-ticket solidarity 
fund, need to be further explored. New sources of 
financing should not, however, be a substitute for 
existing official development assistance (ODA). As 
part of its commitment to doubling overall ODA by 
2009, this year my Government launched Korea’s 
Initiative for Africa’s Development. Under that 
initiative, we will substantially increase our 
development assistance to Africa.  
 The key lessons to be drawn from the Korean 
experience over the decades are that education is key to 
development, and that women and girls are the most 
effective agents for change and social progress. Gender 
mainstreaming must be made a central pillar of policy 
strategy, in particular with regard to attaining the 
MDGs in such areas as eliminating poverty and 
combating HIV/AIDS. Lasting social change cannot be 
realized until women are fully incorporated into the 
process. 
 The urgency, complexity and scope of the three 
pillars of the work of the United Nations — peace and 
security, development and human rights — demand the 
highest standards of efficient, effective and 
accountable management. The highly decentralized 
nature of the United Nations system puts a premium on 
coherence and coordination. We must streamline the 
United Nations machinery, reorganize priorities and 
minimize redundancy. The High-level Panel on United 
Nations System-wide Coherence may offer some fresh 
ideas in that regard. 
 A number of valuable ideas for reforming United 
Nations management practices were contained in the 
Secretary-General’s report (A/60/692) entitled 
“Investing in the United Nations”. Some of those 
proposals have already been adopted by the General 
Assembly, while others await further consideration 
during this session.  
 
 
27 06-53005 
 
 The Secretary-General’s comments on the 
evolving nature of the human resource needs of the 
United Nations were especially apt in the light of the 
accelerating demands for field staff. The General 
Assembly should give positive consideration to steps to 
make the Secretariat more mobile, integrated and 
multi-skilled. The United Nations needs to be able to 
deploy the best people where they are needed and when 
they are needed, to ensure that managers have the 
requisite expertise and experience to oversee highly 
dynamic and professional operations under often trying 
conditions.  
 Improving the accountability and oversight of the 
Secretariat while building upon the measures already 
taken over the past year remains a priority. The early 
launch of an independent audit advisory committee that 
is genuinely independent and professional, along with 
steps to ensure management accountability, would be 
instrumental in that regard.  
 The United Nations procurement system requires 
strengthened internal controls and transparent 
management to match the growing dimensions of its 
work.  
 As Member States and stakeholders in this vital 
Organization, we should address mandate review as a 
historic opportunity to streamline, focus and strengthen 
our collective efforts. 
 This unique world body was forged by men and 
women of conscience, courage and determination. 
Their genius was to understand that we need the United 
Nations not because we always agree but because 
frequently we do not. The United Nations remains no 
more and no less than what we make of it. The United 
Nations journey is never easy, but it is always well 
worth taking. We have come a very long way, but the 
road still stretches out endlessly before us. I have every 
confidence that, with the founding principles and 
purposes as our guideposts, and empowered by 
renewed faith and commitment, we can together go 
very far and fast in the challenging and exciting times 
to come. 